Citation Nr: 1441574	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-38 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for chondromalacia of the right knee, to include osteoarthritis, from September 1, 1993 to November 1, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee, to include osteoarthritis, from November 2, 2011.

3.  Entitlement to a compensable evaluation for chondromalacia of the left knee, to include osteoarthritis, from September 1, 1993 to November 1, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee, to include osteoarthritis, from November 2, 2011.

5.  Entitlement to a compensable evaluation for bilateral pes planus with metatarsalgia and Achilles tendonitis from September 1, 1993 to November 1, 2011.

6.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with metatarsalgia and Achilles tendonitis from November 2, 2011.

7.  Entitlement to service connection for rheumatoid arthritis, also claimed as arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of this appeal, in an October 2012 rating decision, the RO increased the ratings for the knee disorders from noncompensable to 10 percent disabling from November 2, 2011, and also increased the disability rating for the Veteran's bilateral pes planus with metatarsalgia and Achilles tendonitis from noncompensable to 10 percent disabling from November 2, 2011.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  For the period from September 1, 1993 to November 1, 2011, the Veteran's right knee chondromalacia with osteoarthritis was manifested by X-ray evidence of arthritis with full extension and flexion of at least 135 degrees, without painful motion or additional functional impairment, subluxation or lateral instability, dislocation of the semilunar cartilage, malunion or non-union of the tibia or fibula, or genu recurvatum.

2.  For the period from November 2, 2011, the Veteran's right knee chondromalacia with osteoarthritis was manifested by X-ray evidence of arthritis with full extension and flexion of at least 130 degrees, with painful motion resulting in functional impairment equivalent to flexion limited to 45 degrees; the knee disorder is not manifested by additional functional impairment, subluxation or lateral instability, dislocation of the semilunar cartilage, malunion or non-union of the tibia or fibula, or genu recurvatum. 

3.  For the period from September 1, 1993 to November 1, 2011, the Veteran's left knee chondromalacia with osteoarthritis was manifested by X-ray evidence of arthritis with full extension and flexion of at least 135 degrees, without painful motion or additional functional impairment, subluxation or lateral instability, dislocation of the semilunar cartilage, malunion or non-union of the tibia or fibula, or genu recurvatum.

4.  For the period from November 2, 2011, the Veteran's left knee chondromalacia with osteoarthritis was manifested by X-ray evidence of arthritis with full extension and flexion of at least 130 degrees, with painful motion resulting in functional impairment equivalent to flexion limited to 45 degrees; the knee disorder is not manifested by additional functional impairment, subluxation or lateral instability, dislocation of the semilunar cartilage, malunion or non-union of the tibia or fibula, or genu recurvatum.

5.  Throughout the rating period, the Veteran's bilateral pes planus with metatasalgia and Achilles tendonitis has been manifested primarily by complaints of pain on use, and a normal gait; together, these symptoms produce functional impairment comparable to no more than moderate bilateral acquired flatfoot or a moderate injury of the feet.

6.  A chronic hand disorder was not present in service; arthritis of the hands was not manifested in the first post-service year; and a current hand disorder is not otherwise related to service.


CONCLUSIONS OF LAW

1.  From September 1, 1993 to November 1, 2011, the criteria for a compensable disability rating for chondromalacia of the right knee, to include osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5256, 5257, 5258, 5260, 5261, 5263 (2013). 

2.  From November 2, 2011, the criteria for an evaluation in excess of 10 percent for chondromalacia of the right knee, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5256, 5257, 5258, 5260, 5261, 5263 (2013). 

3.  From September 1, 1993 to November 1, 2011, the criteria for a compensable disability rating for chondromalacia of the left knee, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5256, 5257, 5258, 5260, 5261, 5263 (2013). 

4.  From November 2, 2011, the criteria for an evaluation in excess of 10 percent for chondromalacia, left knee to include osteoarthritis has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5256, 5257, 5258, 5260, 5261, 5263 (2013). 

5.  Throughout the entire period on appeal, the criteria for a 10 percent rating for bilateral pes planus with metatarsalgia and Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2013).

6.  The Veteran's currently diagnosed hand disorder was not incurred in active service, and service connection for hand arthritis may not be presumed.  38 U.S.C.A. §§  1101, 1110, 1131, 1154, 5103(a), 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for entitlement to an increased evaluation for chondromalacia of the left and right knees, bilateral pes planus and entitlement to service connection for arthritis of the hands, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September and December 2006 rating decisions reflect the initial adjudication of the pertinent claims after issuance of the letter.  Hence, the April 2006 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 & Supp. 2013).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, and post-service treatment records to include private treatment records.

VA examinations were conducted in April 1992, April 1993, July 2006, March and November 2011, and March 2012.  The Board notes that the Veteran made disparaging remarks about his 2006 fee basis QTC examination and questioned the validity of the results and the qualifications of the doctor who examined him.  In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal and the Board finds the Veteran's allegations concerning the qualifications of the physician to be meritless.  Also of record and considered in connection with the appeal is the transcript of the Veteran's October 2013 Travel Board hearing. 

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims.

Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Left and Right Knee Chondromalacia to include Osteoarthritis

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will discuss in more detail below, the Board finds that staged ratings for either of the Veteran's knee disabilities, except as already accomplished by the RO, is not appropriate in this case.

The Diagnostic Codes relevant to this case are 5003, 5010, and 5256-5263.  The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also held that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

Moreover, in a precedent opinion by VA's General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  See VAOPGCPREC 9-04.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

Under Diagnostic Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees; a 20 percent disability rating is warranted when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a noncompensable rating for the right and left knees from September 1, 1993 to November 1, 2011 and a 10 percent disability rating for each knee from November 2, 2011 under Diagnostic Code 5257 (rating for instability and subluxation).  

The Veteran contends that his right and left knee disabilities are manifested by more severe symptomatology than that contemplated by the respective noncompensable and 10 percent ratings assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the entire increased rating period.  Specifically, the Veteran contends that his right and left knee disabilities are manifested by weakness, stiffness, swelling, giving way, lack of endurance, locking and pain.  

Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right and left knee pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

From September 1, 1993 to November 1, 2011

Having reviewed all the evidence of record, both lay and medical, the Board finds that the criteria for a compensable rating for the period from September 1, 1993 to November 1, 2011 have not been met.

At his April 1992 VA examination, the Veteran reported that his knees hurt sometimes, got stiff sometimes and that occasionally the right one would lock up somewhat if sitting for long periods.  

Examination of the knees showed range of motion to be normal and stable bilaterally.  The Veteran could squat to the floor and come back up without difficulty.  There was no swelling, deformity, or intra-articular involvement.

At his April 1993 VA examination, the Veteran reported he had much improved since his last examination.  The pain in his knees had almost completely resolved when he stopped running so much and changed his exercise program and was doing a less demanding exercise program.

On examination, the examiner noted both knees to be normal in appearance without scars, erythema, or effusion.  The Veteran had normal range of motion with full extension and flexion to 135 degrees.  There was negative Lachman's and negative varus/valgus.  Medial and lateral joint lines were non-tender to palpation bilaterally.  The patellofemoral joint was noted as normal and patellar tendon was non-tender to palpation.  

Treatment records from Eastern Carolina Internal Medicine dated from May 1997 to March 2007 indicate that bilateral knee films showed possible calcium pyrophosphate dehydrate crystal deposition disease (CPPD).  Right and left knee films showed mild narrowing of the lateral joint spaces bilaterally.  The examiner noted the absence of fracture or fluids.  In a 2004 rheumatology examination, the examiner noted the presence of crepitus in the knees without effusion, with no peripheral inflammatory synovitis of any joint and no vasculitis or lymphadenopathy.  Generalized osteoarthritis was noted.  

At his July 2006 VA examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking and pain in his knees.  However, the examiner found no loss of flexion or extension in either knee and no evidence of subluxation or instability.  There was no pain on palpation or weakness of either knee.  Additional loss of motion was not evident after repetitive motion testing.  Range of motion bilaterally was 140 degrees of flexion and 0 degrees of extension.  

In an August 2008 letter, G.R.M., M.D. stated that the Veteran had osteoarthritic changes in his knees which had progressed slowly over a 25-year period.  

Based on the above, the evidence of record does not establish that the Veteran's bilateral knee disability warrants a compensable evaluation under Diagnostic Code 5257 for the period prior to November 1, 2011 as the weight of the evidence does not establish any instability in either knee.  To the contrary, VA examinations consistently showed that both knees were stable, without subluxation.  To that extent the Veteran believes his knees are manifested by instability, the Board finds the multiple examination reports to be of greater probative value.  Accordingly, higher ratings or separate ratings based on instability under Diagnostic Code 5257 are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98 and 23-97.  In addition, during this period the examinations showed no swelling in the knees and no discoloration or deformity.  The Veteran was able to fully extend both his knees and to flex to at least 135 degrees.  The above shows that the Veteran had full extension and flexion in both knees without pain in either knee.  Although the Veteran contends that he experiences knee weakness, giving way and fatigue, the examination findings do not support his account.  Importantly, despite his complaints, repetitive motion testing showed he still had full motion in both knees.  The Veteran's range of motion in each knee, with consideration of functional impairment, clearly does not approximate the criteria for a compensable evaluation for the period from September 1, 1993 to November 1, 2011.  

In addition, the Board has also considered whether assignment of a separate evaluation under any other applicable diagnostic code is appropriate in this case.  The Board finds that for this period in question, the criteria for a separate 10 percent disability ratings under Diagnostic Code 5010-5003 for right and left knee arthritis with painful motion that is manifested to a noncompensable (less than 10 percent) degree, is not supported by the evidence, as noted above, the Veteran had substantially full to full range of motion without pain during this period.  There is no clinical evidence showing additional functional impairment beyond that contemplated by the noncompensable ratings assigned.  The Veteran's subjective complaints of pain and weakness were considered but do not support a higher rating for either knee.  In addition, as there is no evidence of dislocated semilunar cartilage, genu recurvatum, ankylosis, or malunion or nonunion of the tibia and fibula, Diagnostic Codes 5258, 5263, 5256, and 5262 are not for application. 

The preponderance of the evidence is against a compensable rating for either knee and against assignment of separate ratings for either knee from September 1, 1993 to November 1, 2011.

From November 2, 2011

Having reviewed all the evidence of record, both lay and medical, the Board finds that the criteria for an evaluation in excess of 10 percent for the period from November 2, 2011 for the Veteran's chondromalacia, right and left knee to include osteoarthritis have not been met.

At his November 2011 VA examination, the Veteran reported continued pain in the knees, right worse than left.  There was no heat or redness related to the knees, though he stated they get inflamed.  The Veteran reported experiencing pain with stairs and inclines.  He reported buckling, but no falling.  He denied unsteadiness or falling.  The Veteran reported positive clicking and popping with occasional pain.  He noted stiffness and locking.  The Veteran indicated that he had been seen at the VA in the past, but was not under regular treatment for his knees.  The Veteran wore no braces and was able to walk one and a half to two and a half miles.  Standing was limited to 30 to 40 minutes.  

On examination, range of motion testing for both knees disclosed 130 degrees of flexion and 0 degrees of extension.  The examiner noted the absence of additional loss of range of motion with repetitive movements relating to any pain, weakness, excessive fatigability or incoordination.  The examiner did note pain on movement.  The examiner noted the presence of palpable subpatellar crepitus on range of motion testing in both knees.  There was no heat, swelling, or redness.  There were negative McMurray's, Lachman's, anterior/posterior Drawer, and stable varus/valgus stress and negative grind.  Muscle strength was 5/5 bilaterally.  X-rays showed no evidence of patellar subluxation.

At his October 2013 Travel Board hearing, the Veteran testified that his examination results clearly showed that he had pain on motion and limitation of motion due to pain.  The Veteran indicated he stated at his 2006 VA examination that he had swelling in his knees and they would give way and lock occasionally.  He described it as an aching, burning, sharp type pain, and physical activity stress would aggravate that pain.  During the hearing the Veteran questioned the validity of the fee basis contractor examination and believed it was a cursory examination.  The Veteran also believed that the X-ray equipment at the facility was from the early-1950s and questioned the clarity of the X-rays that were taken.  The Veteran did believe that the VA examination he underwent in November 2011 was adequate.  The Veteran testified that the symptoms in his knees were approximately the same as at the time of the November 2011 examination, but he had good days and bad days.  

After careful review of the evidence, the Board finds that an evaluation in excess of 10 percent for either knee from November 2, 2011 is not warranted.  The November 2011 examination showed no swelling, heat, or redness in the knees.  The Veteran was able to fully extend each knee and flex each knee to 130 degrees, with pain on movement but with no evidence of weakness, incoordination or fatigability.  Both knees were stable, and muscle strength was full.  

The above shows that the Veteran has full extension in both knees, and flexion to at least 130 degrees in each knee, even with consideration of pain and crepitus.  The Veteran's range of motion in each knee, with consideration of functional impairment, clearly does not approximate the criteria for an evaluation in excess of 10 percent for either knee from November 2, 2011.  The Board notes that repetitive motion testing did not cause any further limitation of motion.

The Board also finds that even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and Diagnostic Code 5261 because extension of either knee was never limited.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This was true at all times during the pendency of the appeal. The November 2011 examiner noted no additional loss of range of motion with repetitive movements relating to pain, weakness, excessive fatigability, or incoordination.

There is no clinical evidence showing additional functional impairment beyond that contemplated by the 10 percent ratings assigned.  The Veteran's subjective complaints of pain and weakness were considered but do not support a higher rating for either knee.  Nor does the record document any instability in either knee. Accordingly, higher ratings or separate ratings based on instability under Diagnostic Code 5257 are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98 and 23-97.  In addition, as there is no evidence of dislocated semilunar cartilage, genu recurvatum, ankylosis, or malunion or nonunion of the tibia and fibula, Diagnostic Codes 5258, 5263, 5256, and 5262 are not for application. 

In short, the preponderance of the evidence is against assignment of a higher rating for either knee from November 2, 2011 and against assignment of separate ratings for either knee. 

Bilateral Pes Planus with Metatarsalgia and Achilles Tendonitis

Under Diagnostic Code 5276, pes planus (unilateral or bilateral) warrants the assignment of a 0 percent rating for acquired flatfoot which is mild in severity, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted if moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 20 percent rating if unilateral, and a 30 percent rating if bilateral.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants a 30 percent rating if unilateral, and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a.  

Diagnostic Code 5284 [foot injuries, other] is, in essence, a "catch-all" provision which is intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98.  In this connection, in addition to Diagnostic Code 5276, the Board will also consider rating the Veteran's service-connected pes planus under Diagnostic Code 5284, which provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following this criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling. 

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in this diagnostic code to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2013). 

The Board acknowledges that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 30 percent disability rating without having most of the criteria for a 10 percent disability rating.  Therefore, an assessment under 38 C.F.R. § 4.7 is essential to any rating under that code.  The Board also notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all of the manifestations that are listed be shown. See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive). 

The Veteran is in receipt of a noncompensable rating for bilateral pes planus with metatarsalgia and Achilles tendonitis for the period from September 1, 1993 to November 1, 2011 and a 10 percent disability rating for each foot from November 2, 2011 under Diagnostic Code 5276.  

The Veteran contends that his bilateral pes planus with metatarsalgia and Achilles tendonitis have manifested by more severe symptomatology than that contemplated by the respective noncompensable and 10 percent ratings assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for the entire increased rating period.  

At his April 1992 VA examination, the Veteran reported experiencing some burning and tiredness of his feet, particularly when he did a lot of walking.  On examination, the Veteran had slight sagging of the arches but nothing that the examiner would call flat feet.  The Veteran could walk on his toes and his heels without difficulty.  The examiner noted minimal objective findings.

At his April 1993 VA examination, the Veteran reported that he had much improved since his last examination and that his metatarsalgia had nearly completely resolved along with the Achilles tendonitis.  This resolved when he stopped running so much and changed his exercise program.  He reported that he was doing less demanding exercise.

On examination, the Veteran's feet were normal in appearance without erythema, scars, or effusion.  He had very mild bilateral pes planus, but it bordered on being normal.  The examiner noted that previous metatarsal tenderness was completely resolved and not present.  The Achilles tendons were not tender to palpation throughout the length.  

At a July 2006 VA examination (which included an addendum) the Veteran reported that he had bilateral pes planus pain which occurred as often as several times a week, with each time lasting a few hours.  He denied that the pain traveled.  The pain was characterized as aching, oppressing, and burning, and the severity was noted as 6 out of 10 at the highest level.  The pain was elicited by physical activity and came by itself and was relieved by rest.  For the foot condition, the Veteran reported symptoms of pain and fatigue while at rest and pain, stiffness, swelling, and fatigue while standing and/or walking.  He denied any treatment or surgery for this condition.  Functional impairment included difficulty with prolonged standing or walking.

Examination of the feet did not reveal any abnormal signs of weight bearing.  The Veteran's posture and gait were normal.  He did not require any assistive device for ambulation.  There were no signs of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  The examiner did note that the Veteran had flat feet.  There was no valgus or forefoot mid foot malalignment noted.  There were no signs of deformity.  Palpation of the plantar surface of the feet revealed slight tenderness bilaterally.  Examination of the Achilles tendon revealed good alignment.  The Veteran did not have claw feet.  There were no signs of dropped forefoot or marked varus deformity.  Dorsiflexion of all the toes produced no pain.  Palpation of the metatarsal heads of the toes produced no tenderness.  The Veteran did not have hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The examiner noted limited function of standing and walking secondary to bilateral foot pain.  The Veteran did not require any corrective shoe.

At his November 2011 VA examination for his feet, the Veteran reported pain in both feet which was located at times in the metatarsal area and in the posterior Achilles area.  No surgeries or injury or trauma was reported.  He reported swelling and redness in the past.  The Veteran did not use braces or orthotics.  His activities of daily living (ADLs) were not limited.  Walking was limited when he had episodes of pain.  He stated when this occurred he tried to limit all walking to the bare minimum.  Ordinarily, he could walk one and a half to two and a half miles.  Standing was limited to 30 to 40 minutes.  The Veteran reported no unsteadiness or falling.  He had difficulty navigating stairs.

The examination showed no diagnosis of Morton's neuroma but did have metatarsalgia bilaterally.  The Veteran did not have hammertoes, hallux valgus, hallux rigidus, pes cavis (clawfoot) or any other foot injuries.  The Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  The examiner noted that the Veteran could heel and toe walk.  The presence of mild pes planus non-weightbearing was noted.  There was no forefoot pain with torsion.  There was tenderness to palpation at the post Achilles attachment.  Gait was noted as normal and the Veteran had good capillary refill.  The Veteran did not use any assistive devices.  The examiner noted that the Veteran did not use orthotics, so his pes planus was not improved by use.  His foot pain with use was related to the metatarsalgia and Achilles tendonitis.  Tenderness was noted at the Achilles attachment and at the metatarsal heads.  There was no tenderness to the remainder of the feet or in the arches.

As for the Veteran's complaints of Achilles tendonitis and metatarsalgia, the Veteran reported foot pain accentuated on use.  He did not have pain on manipulation of the feet and did not have calluses.  The Veteran did not have extreme tenderness of plantar surface of one or both feet.  The Veteran did have decreased longitudinal arch height on weight bearing.  There was no evidence of marked deformity of the feet.  

At his October 2013 Travel Board hearing, the Veteran testified that sometimes he has swelling and redness of the feet.  He stated that he had to take his shoes off when his feet swelled because it became uncomfortable.  

Analysis

In this case, after consideration of the above-cited evidence, the Board finds that throughout the entire period on appeal, the criteria for a 10 percent rating for bilateral pes planus with metatarsalgia and Achilles tendonitis have been met. During this time, the evidence of record consistently showed that the Veteran experienced pain with use of both feet.  While there is no evidence of weight-bearing line over or medial to the great toe or inward bowing of the tendon Achilles, the Board emphasizes that the criteria of Diagnostic Code 5276 are not stated in the conjunctive, and therefore it is not required that all of the manifestations that are listed be shown.  

A rating in excess of 10 percent is not warranted for any point during this period, as the Veteran's symptoms do not approximate "marked deformity" as contemplated by the higher ratings.  Notably, the November 2011 VA examination indicated that there was no marked deformity of the feet.  In addition, the examination showed no diagnosis of Morton's neuroma, although the Veteran did have metatarsalgia bilaterally.  Despite reporting occasional swelling, the Veteran's feet were normal upon physical examination at that time, and he ambulated with a normal gait using no assistive devices, which weighs against the presence of a marked deformity or swelling on use.  In addition, there is no evidence of callosities.  While there is some foot tenderness, it is clear that it is not so extreme as to approximate the criteria for a higher rating.  In short, the evidence does not support a higher rating under Diagnostic Code 5276 for this period.

As noted above, Diagnostic Code 5284 provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  Crucially however, the November 2011 examiner noted that the Veteran did not have hammertoes, hallux valgus, hallux rigidus, pes cavis (clawfoot) or any other foot injuries.  Although the Veteran did report foot swelling and redness at his November 2011 VA examination, he indicated that this had been in the past and was not evident upon examination in November 2011.  The Veteran did not exhibit patterns of abnormal weightbearing during the period under review, and there did not appear to be a change in the character of pain the Veteran was experiencing.  Pertinently, the November 2011 VA examiner indicated that the Veteran's bilateral foot disability caused no functional impact on his ability to work. The Board accordingly finds that a rating in excess of 10 percent under Diagnostic Code 5284 for either foot is also not warranted, as a foot injury of a "moderate" degree of severity or higher is simply not demonstrated by the record. 

In addition to Diagnostic Code 5276, the Board has considered whether other diagnostic codes are appropriate for application in this case.  Notably however, the Veteran has not been assessed with weak foot, clawfoot, hallux rigidus, or malunion of tarsal or metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5281, and 5283 are not for application.  Although the Veteran has evidenced metatarsalgia, the Veteran's foot pain is already included in the rating assigned, and a separate rating is not available under Diagnostic Code 5279.  Moreover, Diagnostic Code 5279 only allows for a single 10 percent evaluation, and consequently a higher rating would not be warranted under that code.

Although the Veteran does have pain associated with his musculoskeletal disability, a higher rating for functional impairment is not warranted at any point during the rating period, as the Board finds that a 10 percent disability rating throughout this period adequately contemplates such pain.  First and foremost, the language of the schedule specifically contemplates "pain on manipulation and use of the feet." Furthermore, with consideration of whether higher ratings under Diagnostic Code 5284 are warranted based on functional loss, See VAOPGCPREC 9-98, the evidence does not demonstrate adequate pathology sufficient to support additional functional loss.  As noted, there is no evidence of limitation of motion and there was no evidence of abnormal weightbearing or other factors affecting his gait.  There was no visible behavior by the Veteran when undertaking the motion that he was additionally limited by weakness, excess fatigability, or incoordination.  His gait has been consistently normal during this period.  In sum, the functional loss that the Veteran does experience due to pain on prolonged standing or walking is already compensated via the 10 percent rating now assigned for the entire rating period. 

Finally, the Board has also considered the Veteran's statements regarding the severity of his bilateral foot disability symptoms.  Again, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent foot pain.  See Washington, 19 Vet. App. at 368.  Generally, he has been credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time.  His testimony at his hearing and statements failed to establish a greater degree of functional impairment.  Here, the medical findings directly address the criteria under which the Veteran's foot disabilities are evaluated.  The Board finds the medical evidence to be far more probative of the degree of impairment than his lay statements. 

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected bilateral pes planus with metatarsalgia and Achilles tendonitis, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains his disability is manifested by pain on use. His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Regarding the Veteran's service-connected bilateral knee disorder, the evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's bilateral knee disorder specifically contemplate all symptoms of the disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, and 5263 (2013).  Specifically, the Veteran reports pain, limited range of motion due to pain, and limited physical activity associated with the disorders.  The diagnostic codes themselves refer to range of motion.  Moreover, pursuant to 38 C.F.R. § 4.40 and 4.45, VA considers the functional impact of factors such as pain, weakness and incoordination as part of the proper determination of the scheduler rating.  Consequently, those factors are contemplated by the pertinent diagnostic codes.  Although the knee disorders are productive of crepitus, which is not specifically mentioned in the diagnostic codes, none of the evidence suggests that the crepitus actually causes any impairment.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for prostate cancer, posttraumatic stress disorder, loss of sense of smell, hemorrhoids, degenerative joint disease of the right AC joint, low back pain, tinnitus, coronary artery disease, post-operative cysts of the face, and old granulomatous disease, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has not raised a claim for a total disability rating based on individual unemployability (TDIU) and the Board finds that the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background and Analysis

The Veteran's service treatment records (STRs) show that in January 1959 he was seen for a minor laceration of the third knuckle of the right hand and irritation to the fingers.  In March 1960 the Veteran was treated for a splinter in his right index finger.  In December 1985, the Veteran was treated for a laceration of the little finger of the left hand.  In October 1986, the Veteran underwent an excision of a homemade tattoo on his right hand.  In November 1986, there were signs of infection of the right thumb and index finger three days after tattoo removal.  On November 7, 1986 no signs of infection were noted.  The Veteran's July 1988 retirement examination showed normal clinical evaluation of the upper extremities.

Treatment records from Eastern Carolina Internal Medicine dated from May 1997 to March 2007 include a February 2004 entry noting early changes of osteoarthritis with Heberden's and Bouchard's nodes of the hands.  An August 2008 note documents early changes of osteoarthritis in the hands, but no inflammatory synovitis, erythema, warmth, or effusions of any joint.

VA outpatient treatment records dated in February 2008 note a history of osteoarthritis of the hands.

A March 2011 VA examiner opined that the Veteran's Dupuytren's contractures were not related to his in-service diagnosis of infection of the right finger, ascending lymphagitis or treatment in the service.  The examiner noted that Dupuytren's contracture is due to hypertrophy of the palmar fascia in the hand affecting the flexor tendon sheaths resulting in loss of motion and gradual contacting of the fingers.  The examiner explained that it is thought to be related to an inherited predilection to developing this condition and is seen mainly in people of Scandinavian descent, alcoholics, etc.  He noted that it is not due to ascending lymphangitis or infection.

VA treatment reports dated from December 2009 to July 2011 show treatment and diagnosis of bilateral hand deformity due to Dupuytren's contracture, left greater than right. 

At his March 2012 VA examination, the Veteran reported an injury to the right hand in service while pulling a boat alongside of a larger naval vessel while leaving a Caribbean country.  He did not recall being seen for the injury.  He stated that he had multiple injuries to the hand involving contusions, lacerations, etc.  He did not recall being seen for them while on active duty.  He stated he treated them on his own.  The Veteran stated that after discharge he did not seek care for the hand until around 1997.  It was noted that the Veteran also had a Dupuytren's contracture treated at the VA.

After examination, the examiner noted that there was evidence in the service treatment records of the Veteran having several acute injuries and conditions of the right hand.  This included lacerations, contusions, and infection.  The examiner noted that all were treated appropriately and resolved without sequelae.  The examiner stated that there was no evidence of a chronic condition related to any of the acute injuries.  In addition, the examiner noted no evidence of treatment or diagnosis of degenerative joint disease of the hands while on active duty and none of the injuries/conditions were intra-articular.  There was no interim data proximate to discharge.  The examiner diagnosed arthritis of the right hand.

Based on the available data, it was the examiner's opinion that the current right hand condition was less likely than not related to the acute conditions noted in the service treatment records.

At his October 2013 Travel Board hearing, the Veteran testified that he injured his right hand on a landing craft and then later rappelling off mountains, rappelling from helicopters, keel casting, fast roping, and those activities where he had to use his hands.  The Veteran testified that he did not go to sick call for any of the injuries to his hands, and that through the years his hands became worse.  The Veteran stated that he first sought medical treatment for his hands about a year and a half ago at the VA Medical Center.

The Veteran contends that he injured his hands, primarily the right hand, on numerous occasions while in service.  In addition, he claims that his Dupuytren's contractures were related to his hand injuries in-service.  The Veteran is presumed to have injured his hands in service, pursuant to 38 U.S.C.A. § 1154(b).  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that the 38 U.S.C.A. § 1154(b) presumption applies not just to whether an injury occurred, but also to whether a disability resulted).  Notably, however, when examined for discharge, the Veteran made no complaints referable to the hands.  Nor were any abnormal findings made when those joints were examined.

In short, although injury to the hands, and the right hand in particular, resulted in service, by service discharge, no evidence of any remaining disability was present.  The service discharge examination is evidence that a disorder affecting the hands was not present at service discharge.

In addition, there is no post-service evidence of a hand disorder until many years after service.  The post-service treatment records currently show arthritis of the right hand, but only from 2005.  The Board finds that the post-service evidence does not establish that any disability of the hands the Veteran had in service persisted in the years since service.  The Board notes that inasmuch as arthritis of the hands was not noted in service, or claimed by the Veteran to have been noted in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker, supra.

As for the Veteran's claim of service connection for Dupuytren's contractures, the March 2011 VA examiner opined that the Dupuytren's contractures were not related to the in-service diagnoses of infection of the right finger, ascending lymphangitis, or treatment in the service.  

In short, there is no medical opinion linking the Veteran's arthritis of the hands or Dupuytren's contractures to active duty service.  Significantly, neither the Veteran nor his representative has submitted or identified any medical opinion that actually supports the Veteran's claim of in-service occurrence.  In short, the only medical opinion addressing the etiology of the bilateral hand disorder is against the claim.

The Board acknowledges that the Veteran is competent to report current bilateral hand symptomatology, including pain.  The Board has considered the arguments advanced by the Veteran that his hand disorder is a result of injuries to his hand in service.  However, the resolution of issues that require medical knowledge requires medical evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, determining whether the hand disorder is related to injuries sustained to his hand while in service clearly requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions as to etiology.  In this regard, the Board notes that the Veteran's hand symptoms have not been associated with an underlying pathology that is observable to a layperson's senses.  In any event, even if the Veteran were competent to address the etiology of his disability, the probative value of his opinion is outweighed by that of the VA examiner, who clearly has education, training, and experience superior to that of the Veteran in determining the etiology of disorders. 

The Board notes that the alternative means of establishing service connection through 38 C.F.R. § 3.303(b) is not available to the Veteran.  As already noted, the Veteran does not contend he was actually found to have arthritis of the hands or Dupuytren's contractures in service, and arthritis of the hands and Dupuytren's contractures were not otherwise diagnosed or noted in service.  Thus, there must be a competent opinion addressing etiology. 

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for rheumatoid arthritis, also claimed as arthritis of the hands. Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

Entitlement to a compensable evaluation for chondromalacia of the right knee, to include osteoarthritis, from September 1, 1993 to November 1, 2011, is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee, to include osteoarthritis, from November 2, 2011 is denied.

Entitlement to a compensable evaluation for chondromalacia of the left knee, to include osteoarthritis, from September 1, 1993 to November 1, 2011, is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee, to include osteoarthritis, from November 2, 2011 is denied.

(CONTINUED NEXT PAGE)
Entitlement to a 10 percent evaluation, but no higher, for bilateral pes planus with metatarsalgia and Achilles tendonitis throughout the entire period under appeal is granted, subject to the regulations governing monetary awards.

Entitlement to service connection for rheumatoid arthritis, also claimed as arthritis of the hand is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


